DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “each blade is along a plane containing the first and second edges; and each plane also contains the longitudinal axis of the shaft” in line 3-4. It is unclear if it is the same blade as in claim 1. It is also unclear if each blade is along only one plane or each blade has a plane. Suggested correction: “each of the blades has a plane containing the first and second edges; and each of the planes also contains the longitudinal axis of the shaft”.
Claim 7 and 16 recites the term “gradually” which is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites “each blade” in line 7 and 9. It is unclear if this is another blade or the same blade as previously recited in the claim. Suggested correction: Change each to “each of the blades”. 
Claim 3, 14-15, and 17-18 depend off of indefinite claims, therefore rendering these claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne US 4817561 in view of Hayes US 993679 
Regarding claim 1, Byrne discloses:
An impeller (Fig 3: 38) for use in an aquarium filter pump; the impeller comprising:
(a) a shaft (40); and 
(b) a plurality of impeller blades (Fig 4: 82) radially extending from the shaft; 
each of the impeller blades including: (i) opposite blade faces (Two sides of 82); 
(ii) a free edge remote from the shaft (Fig 5: Far end opposite of shaft of 82); 
(iii) first and second opposite edges extending from the shaft to the free edge (Two edge of 82 is the first face and bottom edge of 82 is the second face); the blade faces being bordered by the first and second edges and the free edge (82); 
(iii) each of the blades having a thickness defined between the opposite blade faces (Thickness of 82); 
However, Bryne is silent as to: 
the thickness being non-constant and including a region of smallest thickness and one or more regions of maximum thickness; 
(A) the region of smallest thickness being at one of the free edge, first edge, and second edge; the thickness increasing along the blade from said one of the free edge, first edge, and second edge; and 
(B) remaining ones of the free edge, first edge, and second edge having the maximum thickness.
From the same field of endeavor, Hayes teaches: 
each of the impeller blades including: (i) opposite blade faces (Fig 2: two faces of the blades 3); 
(ii) a free edge (Edge opposite of shaft; as seen in the clip below) remote from the shaft; 
(iii) first and second opposite edges extending from the shaft to the free edge (Edge opposite of shaft; as seen in the clip below); 
the blade faces being bordered by the first and second edges and the free edge (Faces of the blade have the first second and free edge); 
(iii) each of the blades having a thickness defined between the opposite blade faces (Fig 3); 
the thickness being non-constant and including a region of smallest thickness and one or more regions of maximum thickness (Fig 3); 
(A) the region of smallest thickness being at one of the free edge, first edge, and second edge (Fig 2: Smallest thickness is at the free edge; as seen in the clip below); the thickness increasing along the blade from said one of the free edge, first edge, and second edge (Thickness increases on the second edge); and 
(B) remaining ones of the free edge, first edge, and second edge having the maximum thickness (First edge has the maximum thickness).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne’s amount of blades and blade profile to be the profile of Hayes to increase the efficiency in the blades by reducing slip (Col1, line 15).

    PNG
    media_image1.png
    218
    474
    media_image1.png
    Greyscale

Regarding claim 2, Byrne discloses:
wherein:(a) the shaft has a longitudinal axis (Fig 5: 40 has an axis); (b) each blade is along a plane containing the first and second edges; and each plane also contains the longitudinal axis of the shaft (Each blade can have a plane that crosses the axis of the shaft).
Regarding claim 3, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the free edge, first edge, and second edge are straight edges.
From the same field of endeavor, Hayes teaches: 
wherein the free edge, first edge, and second edge are straight edges (Fig 2-4: Blades 3 have straight edges).
The claim modification is made in claim 1.
Regarding claim 4, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the region of smallest thickness extends from the free edge.
From the same field of endeavor, Hayes teaches: 
wherein the region of smallest thickness extends from the free edge (Fig 2: Smallest thickness is at the free edge; as seen in the clip in the rejection of claim 1).
The claim modification is made in claim 1.
Regarding claim 5, Byrne discloses all of the above limitations. However, is silent as to:
wherein the thickness increases along the blade toward the first edge and second edge.
From the same field of endeavor, Hayes teaches: 
wherein the thickness increases along the blade toward the first edge and second edge (Fig 3: Increasing thickness of 3).
The claim modification is made in claim 1.
Regarding claim 7, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the thickness increases gradually along the blade from the free edge to the shaft.
From the same field of endeavor, Hayes teaches: 
wherein the thickness increases gradually along the blade from the free edge to the shaft (Fig 2 and 3: Increasing thickness of 3).
The claim modification is made in claim 1.
Regarding claim 8, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the region of smallest thickness extends from the second edge.
From the same field of endeavor, Hayes teaches: 
wherein the region of smallest thickness extends from the second edge  (Fig 2: Smallest thickness extends from the second edge; as seen in the clip in the rejection of claim 1).
The claim modification is made in claim 1.
Regarding claim 11, Byrne discloses all of the above limitations. However, is silent as to: 
wherein there are no more than 4 blades.
From the same field of endeavor, Hayes teaches: 
wherein there are no more than 4 blades (Fig 1: 4 Blades).
The claim modification is made in claim 1.
Regarding claim 12, Byrne discloses all of the above limitations. However, is silent as to: 
wherein there are at least 3 blades and no more than 4 blades.
From the same field of endeavor, Hayes teaches: 
wherein there are at least 3 blades and no more than 4 blades (Fig 1: 4 Blades).
The claim modification is made in claim 1.

Regarding claim 13, Byrne discloses:
An impeller assembly (Fig 3) for use in an aquarium filter pump; the impeller assembly comprising:
(a) a shaft (40) with a longitudinal axis (Axis of 40); 
(b) a rotor (80) mounted on the shaft (80 on 40); and 
(c) an impeller (82) mounted on the shaft (82 mounted on 40); the impeller having at least 3 blades radially extending from the shaft (Fig 4: 8 blades); 
(i) each blade being along a plane (Each blade can have a plane) containing the longitudinal axis of the shaft (Each blade can have a plane that crosses the axis of the shaft); 
(ii) each blade having an opposite blade face (Fig 4: Two sides of 82); 
a free edge remote from the shaft (Fig 5: Far end opposite of shaft of 82); and 
first and second opposite edges extending from the shaft to the free edge  (Two edge of 82 is the first face and bottom edge of 82 is the second face); 
the blade faces being bordered by the first and second edges and the free edge (82); 
(iii) each of the blades having a thickness defined between the opposite blade faces (Thickness of 82);
However, Bryne is silent as to: 
the thickness being non-constant and including a region of smallest thickness and one or more regions of maximum thickness; 
(A) the region of smallest thickness being at one of the free edge, first edge, and second edge; the thickness increasing along the blade from said one of the free edge, first edge, and second edge; and 
(B) remaining ones of the free edge, first edge, and second edge having the maximum thickness.
From the same field of endeavor, Hayes teaches: 
(ii) each blade having an opposite blade face (Fig 2: two faces of the blades 3); 
a free edge remote from the shaft (Edge opposite of shaft; as seen in the clip in the rejection of claim 1);
 first and second opposite edges extending from the shaft to the free edge (Edge opposite of shaft; as seen in the clip in the rejection of claim 1);
the blade faces being bordered by the first and second edges and the free edge (Faces of the blade have the first second and free edge); 
(iii) each of the blades having a thickness defined between the opposite blade faces (Fig 3); 
the thickness being non-constant and including a region of smallest thickness and one or more regions of maximum thickness (Fig 3); 
(A) the region of smallest thickness being at one of the free edge, first edge, and second edge (Fig 2: Smallest thickness is at the free edge; as seen in the clip below); the thickness increasing along the blade from said one of the free edge, first edge, and second edge (Thickness increases on the second edge); and 
(B) remaining ones of the free edge, first edge, and second edge having the maximum thickness (First edge has the maximum thickness).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne’s amount of blades and blade profile to be the profile of Hayes to increase the efficiency in the blades by reducing slip (Col1, line 15).
Regarding claim 14, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the region of smallest thickness extends from the free edge.
From the same field of endeavor, Hayes teaches: 
wherein the region of smallest thickness extends from the free edge (Fig 2: Smallest thickness is at the free edge; as seen in the clip in the rejection of claim 1).
The claim modification is made in claim 13.
Regarding claim 15, Byrne discloses all of the above limitations. However, is silent as to:
wherein the thickness increases along the blade toward the first edge and second edge.
From the same field of endeavor, Hayes teaches: 
wherein the thickness increases along the blade toward the first edge and second edge (Fig 3: Increasing thickness of 3).
The claim modification is made in claim 13.
Regarding claim 16, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the thickness increases gradually along the blade from the free edge to the shaft.
From the same field of endeavor, Hayes teaches: 
wherein the thickness increases gradually along the blade from the free edge to the shaft (Fig 2 and 3: Increasing thickness of 3).
The claim modification is made in claim 13.
Regarding claim 17, Byrne discloses all of the above limitations. However, is silent as to: 
wherein the region of smallest thickness extends from the second edge.
From the same field of endeavor, Hayes teaches: 
wherein the region of smallest thickness extends from the second edge  (Fig 2: Smallest thickness extends from the second edge; as seen in the clip in the rejection of claim 1).
The claim modification is made in claim 13.
Allowable Subject Matter
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites “wherein each of the blade faces includes a depression having two opposite parallel sections that round to a vertex portion” and is considered allowable subject matter. The closest prior art of Hayes US 993679 discloses the closest blade geometry as the present application. The difference between the prior art and the instant application is that the instant applications depression sections are parallel and round to a vertex. This is to increase the volume of water pushed by the impeller according to the applicant. 
Claim 9 recites “wherein the region of smallest thickness is along the second edge halfway between the free edge and the shaft” and is considered allowable subject matter. The closest prior art of Hayes US 993679 discloses the closest blade geometry as the present application. The difference between the prior art and the instant application is that the instant applications creates a smallest thickness between the shaft and free edge such as figure 7. This is to increase the volume of water pushed by the impeller according to the applicant.
Claim 10 recites “wherein each of the blade faces includes a depression having a curved shape with a vertex portion adjacent the first edge” and is considered allowable subject matter. The closest prior art of Hayes US 993679 discloses the closest blade geometry as the present application. The difference between the prior art and the instant application is that the instant applications depression sections are parallel and round to a vertex. This is to increase the volume of water pushed by the impeller according to the applicant.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 recites “wherein the region of smallest thickness is along the second edge halfway between the free edge and the shaft” and is considered allowable subject matter. The closest prior art of Hayes US 993679 discloses the closest blade geometry as the present application. The difference between the prior art and the instant application is that the instant applications creates a smallest thickness between the shaft and free edge such as figure 7. This is to increase the volume of water pushed by the impeller according to the applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745